 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5

 6   _____________________________________
                                                     )
 7   UNITED STATES OF AMERICA,                       )
                                                     )
 8                                                   )
                     Plaintiff,
                                                     )           2:18-cr-00304-RCJ-VCF
                                                     )
 9          vs.                                      )
                                                     )                    ORDER
10   FRANCISCO ROSALES-HERNANDEZ,                    )
                                                     )
11                   Defendant.                      )
                                                     )
12

13          A grand jury of this District has indicted Defendant Francisco Rosales-Hernandez of

14   illegal reentry after deportation under 8 U.S.C. § 1326. Defendant has asked the Court to dismiss

15   the Indictment for improper venue, because he first came to the attention of the immigration

16   authorities in California. See United States v. Hernandez, 189 F.3d 785, 791 (9th Cir. 1999). The

17   Government has responded not by disputing the law or the facts but by filing its own motion,

18   asking the Court to dismiss the Indictment without prejudice. To the extent the motions can be

19   read to request different remedies, i.e., dismissal with versus without prejudice, the Court grants

20   the Government’s motion. See United States v. Ruelas-Arreguin, 219 F.3d 1056, 1060 n.1 (9th

21   Cir. 2000) (“When venue has been improperly laid in a district, the district court should either

22

23

24
                                                    1 of 2
 1   transfer the case to the correct venue upon the defendant’s request, or, in the absence of such a

 2   request, dismiss the indictment without prejudice.” (citations omitted; emphasis added)).

 3                                            CONCLUSION

 4          IT IS HEREBY ORDERED that the Motion to Dismiss Indictment Without Prejudice

 5   (ECF No. 18) is GRANTED, the Motion to Dismiss Indictment (ECF No. 17) is GRANTED IN

 6   PART and DENIED IN PART, and the Indictment (ECF No. 1) is DISMISSED, without

 7   prejudice.

 8          IT IS FURTHER ORDERED that the Clerk shall close the case.

 9          IT IS SO ORDERED.

10   Dated this 9th
                13thday
                     dayof of
                           November, 2018.
                              November, 2018.

11
                                                   _____________________________________
12                                                           ROBERT C. JONES
                                                          United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24
                                                    2 of 2
